                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  RANDALL A. MILLER,

                 Plaintiff,

         v.                                              Case No. 18-cv-624-JPG-DGW

  RANDY COBB, U.S. MARSHALS
  SERVICE and DOUG MAIER,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

22) of Magistrate Judge Donald J. Wilkerson recommending that the Court dismiss this case with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for plaintiff Randall A. Miller’s

failure to prosecute.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. The Court will, however, dismiss this

case without prejudice rather than with prejudice. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 22);

   •   DISMISSES this case without prejudice for failure to prosecute pursuant to Rule 41(b);
       and
  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: November 28, 2018

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE




                                           2
